In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Barron, J.), dated September 5, 2001, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
*513There are issues of fact which preclude the granting of summary judgment. Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.